DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 1/12/21 is acknowledged.
Claims 17 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 1 recites the limitation “each elongate link body”, however, claim 10, line 2 explicitly recites “an elongate link body”.  Therefore, it is unclear whether the claims are positively reciting an elongate link body or multiple elongate link bodies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US 2015/0008730 A1) in view of Sho (US 2006/0043791 A1).
For claim 1, Steiner et al. discloses a track 16 for [a ground-engaging machine 10] (page 1, paragraph [0015], machine 10 is shown in the context of a track-type tractor, but could be any of a variety of other machines such as a tracked loader, a half-track machine, or still others) comprising: 
a track chain assembly 18 including a first track chain 20, and [a second track chain extending in parallel with the first track chain] (page 2, paragraph [0016]), and [each of the first track chain and the second track chain being formed by a plurality of track links 24] (page 2, paragraph [0016]);
each of the plurality of track links forming the first track chain and the plurality of track links forming the second track chain including [an elongate link body 24] (page 2, paragraph [0016], wherein “track links may be understood to each include an elongate link body also 
each elongate link body including a lower shoe-mounting surface 26, an upper rail surface 30, [a first inner surface defining a first track pin bore 40 adjacent to the first link body end, and a second inner surface defining a second track pin bore 42 adjacent to the second link body end] (fig. 3, page 2, paragraph [0019]);
[each elongate link body being formed of a link body material that varies in hardness within the elongate link body to form a first lower hardness zone 34 and a higher hardness zone 36] (page 3, paragraph [0022], wherein the lower hardness material 34 may have a Rockwell C hardness less than the hardness of material 36); and
[the first lower hardness zone including the first inner surface and extending circumferentially around the first track pin bore and including the second inner surface and extending circumferentially around the second track pin bore] (fig. 5, page 3, paragraph [0022]), and [the higher hardness zone including at least a majority of the upper rail surface] (fig. 5, page 3, paragraph [0022], wherein the higher hardness material 36 forming upper rail surface 30); but fails to explicitly disclose:
a second lower hardness zone including the second inner surface and extending circumferentially around the second track pin bore;
the higher hardness zone extending throughout the elongate link body outside of the first lower hardness zone and the second lower hardness zone.
Sho discloses [portions near ends of the wear rail 13 are designed to have a hardness smaller than that of center portion thereof] (figs. 1A and 1B, page 3, paragraph [0036]) and [the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the end portions and center portions with varying hardness as taught by Sho with the track of Steiner et al. to allow for extending abrasion life and to reduce maintenance costs by lower a level irregularity of the wear rail of the link.  Additionally, it would have been obvious to use varying shapes of the end portions, wherein such modification would require minimal skill in the art, while maintaining the benefit of extending abrasion life, wherein Sho discloses end portions while Steiner et al. discloses the lower hardness zone extending circumferentially around the pin bores.
For claim 2, Steiner et al. modified as above discloses the track [wherein the higher hardness zone includes at least a portion of the lower shoe-mounting surface] (in view of the modification above, wherein the higher hardness zone includes at least a portion of the lower shoe-mounting surface, fig. 1B of Sho).
For claims 3 and 11, Steiner et al. modified as above discloses the track [wherein each elongate link body has an outer perimetric surface that includes the upper rail surface and the lower shoe-mounting surface, and wherein the first lower hardness zone and the second lower hardness zone together form a negative image of the higher hardness zone within a boundary formed by the outer perimetric surface] (as best understood in Fig. 3).
For claim 4, Steiner et al. modified as above discloses the track wherein each elongate link body further
[includes a third inner surface and a fourth inner surface forming a first bolting window 48 and a second bolting window 49, respectively, located longitudinally between the first track 
For claim 5, Steiner et al. modified as above discloses the track [wherein the first lower hardness zone includes a portion of the third inner surface, and the second lower hardness zone includes a portion of the fourth inner surface] (in view of the modification above, wherein Sho discloses multiple lower hardness zones, fig. 7B, and Steiner et al. discloses the lower hardness zone is capable of including portions of the third inner surface and a portion of the fourth inner surface, figs. 3 and 5).
For claim 6, Steiner et al. modified as above discloses the track [wherein the higher hardness zone includes the strut] (fig. 7B of Sho, in view of the modification above, wherein the higher hardness zone (portion covered with the insulator) includes the strut (portion positioned between 18)).
For claim 7, Steiner et al. modified as above discloses the track [wherein the upper rail surface is flat] (page 2, paragraph [0020], wherein the upper rail surface may be substantially planar prior to being placed in service).
For claim 8, Steiner et al. modified as above discloses the track [wherein each of the first lower hardness zone and the second lower hardness zone forms an arcuate interface with the higher hardness zone] (capable, in view of the modification above). It would have been obvious to use varying shapes of the end portions, wherein such modification would require minimal skill in the art, while maintaining the benefit of extending abrasion life, wherein Sho discloses end portions while Steiner et al. discloses the lower hardness zone extending circumferentially around the pin bores.

For claim 10, Steiner et al. discloses a track link 24 for a track 16 for [a ground-engaging machine 10] (page 1, paragraph [0015], machine 10 is shown in the context of a track-type tractor, but could be any of a variety of other machines such as a tracked loader, a half-track machine, or still others) comprising: 
[an elongate link body 24] (page 2, paragraph [0016], wherein “track links may be understood to each include an elongate link body also identified with reference number 24) having a first link body end 25 [with a first link strap] (fig. 3) and a second link body end 27 with [a second link strap] (fig. 3); and having a lower shoe-mounting surface 26, an upper rail surface 30, [a first inner surface defining a first track pin bore 40 adjacent to the first link body end, and a second inner surface defining a second track pin bore 42 adjacent to the second link body end] (fig. 3, page 2, paragraph [0019]);

[the first lower hardness zone including the first inner surface and extending circumferentially around the first track pin bore and including the second inner surface and extending circumferentially around the second track pin bore] (fig. 5, page 3, paragraph [0022]), and;
[the higher hardness zone including at least a majority of the upper rail surface] (fig. 5, page 3, paragraph [0022], wherein the higher hardness material 36 forming upper rail surface 30); but fails to explicitly disclose:
a second lower hardness zone including the second inner surface and extending circumferentially around the second track pin bore;
the higher hardness zone extending throughout the elongate link body outside of the first lower hardness zone and the second lower hardness zone.
Sho discloses [portions near ends of the wear rail 13 are designed to have a hardness smaller than that of center portion thereof] (figs. 1A and 1B, page 3, paragraph [0036]) and [the center portion of the wear rail 13 (the portion covered with the insulator)] (Figs. 1A and 1B, page 3, paragraph [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the end portions and center portions with varying hardness as taught by Sho with the track of Steiner et al. to allow for extending abrasion life and to reduce maintenance costs by lower a level irregularity of the wear rail of the link.  
For claim 12, Steiner et al. modified as above discloses the track link [wherein the upper rail surface is flat] (page 2, paragraph [0020], wherein the upper rail surface may be substantially planar prior to being placed in service), and [each of the first lower hardness zone and the second lower hardness zone forms an arcuate interface with the higher hardness zone] (capable, in view of the modification above). It would have been obvious to use varying shapes of the end portions, wherein such modification would require minimal skill in the art, while maintaining the benefit of extending abrasion life, wherein Sho discloses end portions while Steiner et al. discloses the lower hardness zone extending circumferentially around the pin bores.
For claim 13, Steiner et al. modified as above discloses the track link [wherein the link body material has a hardness greater than 50 HRC within the higher hardness zone and a hardness less than 50 HRC in each of the first lower hardness zone and the second lower hardness zone] (page 3, paragraph [0022] of Steiner et al., wherein higher hardness material 36 may have a Rockwell C hardness of about 45 or greater and lower hardness material 34 may have a Rockwell C hardness less than the hardness of material 36; and page 3, paragraph [0037] of Sho, wherein the portions near the end of the wear rail 13 have a Rockwell hardness number C scale of 48.5 and the center portion thereof has a Rockwell hardness number C scale of 55).
For claim 14, Steiner et al. modified as above discloses the track link [wherein the link body material has a hardness of about 55 HRC or greater within the higher hardness zone and 
For claim 15, Steiner et al. modified as above discloses the track link [wherein the higher hardness zone extends from the upper rail surface to the lower shoe-mounting surface] (in view of the modification above, wherein the higher hardness zone includes at least a portion of the lower shoe-mounting surface, fig. 1B of Sho), and [wherein a depth of the higher hardness zone from the upper rail surface to peaks of each of the first lower hardness zone and the second lower hardness zone is about 20 millimeters or less] (pages 3 and 4, paragraphs [0025] and [0026], in view of the current Specification, wherein “about 20” is defined as “from 15 to 24.5.  Paragraph [0025] of Steiner et al. explicitly discloses distance “75” might be about 20 mm, but could vary depending upon intended track service life and paragraph [0026] states “at a second depth location 80, the depth of higher hardness material may only extend from rail surface 30 to plane 72 … the depth of higher hardness material may be about 3 mm from plane 72, and 5 mm, 6 mm and 4 mm at depth locations 82, 84, 86, 88, wherein depth locations 80 and 88 are shown to be equivalent from Fig. 4.  Thus, the overall depth from the upper rail surface to peaks of the first and second lower hardness zones are about 20 millimeters or less).
For claim 16, Steiner et al. modified as above discloses the track link wherein:
the elongate link body further [includes a third inner surface and a fourth inner surface forming a first bolting window 48 and a second bolting window 49, respectively, located longitudinally between the first track pin bore and the second track pin bore] (fig. 3, page 2, 
the first lower hardness zone includes a portion of the third inner surface, and the second lower hardness zone includes a portion of the fourth inner surface] (in view of the modification above, wherein Sho discloses multiple lower hardness zones, fig. 7B, and Steiner et al. discloses the lower hardness zone is capable of including portions of the third inner surface and a portion of the fourth inner surface, figs. 3 and 5); and
[the higher hardness zone includes the strut] (fig. 7B of Sho, in view of the modification above, wherein the higher hardness zone (portion covered with the insulator) includes the strut (portion positioned between 18)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references disclose higher hardness zone and lower hardness zone
US-3955855
US-20140083782
US-20120286567
US-20140103703
US-20180029653
US-20060181151.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611